DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Applicant amended claims 1-6 and 8-10 and added new claims 11-15 in the response filed 3/29/2021.
Applicant amended the claims on 5/28/2021 to add new Claim 16.
Claims 1-6 and 8-16 are pending.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rimetz (“The Great Hartford Circus Fire”, ChemMatters, (2005), pp.4-7) and in further view of Weiss (US 2009/0127163).
Claims 1-2, 6, 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urena et al (US 5,294,251).  
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urena, as applied to Claim 1 or 11, and in further view of Tarr et al (US 5,221,329).
Claims 3, 5, 8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phang et al (US 2017/0101551) and in further view of Urena.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Phang and Urena, as applied to Claim 1, 3 or 13 and in further view of Tarr et al (US 5,221,329).

Response to Arguments
3/29/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on Page 6, ¶2 with respect to Shinohara have been considered but are moot because the new ground of rejection does not rely Shinohara.
Applicant’s argument with respect to Burnie on Page 6, ¶3 are addressed herein since Tarr is being applied here as a reference and Tarr also discloses a water repellent comprising a copolymer of silicotitanium type.  The argument is unpersuasive since Tarr is not being applied for teaching coating with a fluorinated and/or silicone component but only for teaching preparing a transparency having applied a water repellent coating.  Urena is cited as evidence for water repellent coatings where the hydrophobic active agent is paraffin wax in admixture or homogeneous solution with a linear or branched C6-C8 alkane as a water repellent composition.  Phang is also cited as evidence for a water repellent formulation comprising paraffin wax, surfactant, and water for coating plastic transparent solids such as windows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rimetz (“The Great Hartford Circus Fire”, ChemMatters, (2005), pp.4-7) and in further view of Weiss (US 2009/0127163).
Rimetz discloses a waterproofing finish composition comprising a mixture comprising (a) paraffin wax dissolved by (b) gasoline (see Page 5, Gasoline and paraffin).  Gasoline is a mixture of C4-C12 alkanes. See as an evidentiary reference, Weiss which discloses that the gasoline range of hydrocarbon include C4-C12 alkanes and more preferably C5-C10 alkanes (see [0020]).
	Rimetz therefore discloses a waterproofing finish composition comprising all of the limitations of claim 1.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urena, as applied to Claim 1 or 11, and in further view of Tarr et al (US 5,221,329).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urena et al (US 5,294,251).  
Urena discloses a wax coating composition comprising a dispersion microcrystalline paraffin wax dispersed in a suitable organic solvent (see Col 3, Ln 54-60).  Urena further discloses the paraffin-wax containing compositions for producing water repellant coatings (see Col 1, Ln 8-11). Urena discloses the solvent system comprising at least one hydrocarbon solvent capable of dispersing the melted microcrystalline paraffin wax (see Col, 57-59).  Urena further discloses that preferred aliphatic solvents which effectively dissolve the microcrystalline paraffin wax and provide the desired rate of evaporation are the straight and branched chain C6 to C12 alkanes (see Col 3, Ln 67 to Col 4, Ln 2).  Given that Urena discloses the water repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and C6 to C8 alkanes, it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and C6 to C8 alkanes, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	
Regarding Claim 2, Urena discloses the composition where the microcrystalline wax is included in an amount of 1 to 30% by weight in the solvent system (see Col 4, Ln 32-33).  Urena further discloses where the solvent includes 70% to 100% by volume of the aliphatic hydrocarbon and 0% to 30% of an aromatic solvent (see Col 4, Ln 8-10).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the paraffin-wax containing water repellent composition as disclosed by Urena where the coating comprises any workable or optimum range for the paraffin wax including the claimed range and expect to produce a water repellent composition.
Regarding Claim 6, given that Urena discloses the water repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and heptane, it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and heptane, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	
Regarding Claim 11, given that Urena discloses the water repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and linear or branched C6 to C8 alkanes, it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and linear or branched C6 to C8 alkanes, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	
Regarding Claim 12, given that Urena discloses the water repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and heptane, it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and heptane, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding Claim 16, Urena discloses that the solvent is at least one hydrocarbon solvent capable of dispersing the melted microcrystalline paraffin wax (see Col, 57-59).  Urena therefore discloses the composition comprising a co-solvent comprising a mixture of the aliphatic alkanes.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urena, as applied to Claim 1 or 11, and in further view of Tarr et al (US 5,221,329).
As applied to Claim 1, Urena discloses a coating composition that comprises an admixture or a homogeneous solution comprising paraffin wax and a linear or branched C6 to C8 alkane.  Urena further discloses that his coating is a coating that is easy to manufacture and apply and is effective (see Col 2, Ln 7-9).
As applied to Claim 11, Urena discloses a coating composition that consists essentially of an admixture or a homogeneous solution comprising paraffin wax and a linear or branched C6 to C8 alkane.  Urena further discloses that his coating is a coating that is easy to manufacture and apply and is effective (see Col 2, Ln 7-9).
Regarding Claims 9-10, Tarr discloses a transparent solid including aircraft windshields having applied a water repellent to the windshield (see Col 1, Ln 5-22).  
Tarr does not disclose the transparency having applied thereto the water shedding finish according to Claims 1 or 11.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the transparency with a hydrophobic rain repelling thin film as disclosed by Tarr where the coating consists of paraffin wax, linear or branched C6 to C8 alkane and surfactant, as disclosed by Urena, since the coating is easy to manufacture and apply and is effective.

Claims 3, 5, 8, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phang et al (US 2017/0101551) and in further view of Urena.
Regarding Claim 3, Phang discloses a formulation for forming water repellent film on plastic comprising:
	(1) a wax emulsion system in a carrier;
(2) the carrier is majority by weight water with a minor quantity of organic solvent (see [0010]); and
(3) the wax emulsion is composed of micelles of surfactant surrounding paraffin wax and surfactant (see [0011]).
Phang does not disclose the formulation comprising paraffin wax in an admixture or homogeneous solution with linear or branched C6-C8 alkanes.
Urena discloses:
(1) a paraffin-wax containing compositions for producing water repellant coatings (see Col 1, Ln 8-11);
(2) the wax coating composition comprising a dispersion microcrystalline paraffin wax dispersed in a suitable organic solvent (see Col 3, Ln 54-60); and
(3) preferred aliphatic solvents which effectively dissolve the microcrystalline paraffin wax and provide the desired rate of evaporation are the straight and branched chain C6 to C12 alkanes (see Col 3, Ln 67 to Col 4, Ln 2).  
Urena further discloses that the paraffin wax dispersed in the solvent enables the formation of uniform coating with the molecules more uniformly aligned on the substrate after evaporation of the solvent (See Col 3, Ln 22-27).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the plastic water repellent formulation as disclosed by Phang where the micelles of the wax emulsion comprises paraffin wax dispersed in organic solvent as disclosed by Urena to improve the uniformity of the water repellent coating.
Further regarding C6-C8 alkanes, given that Urena discloses the water repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and C6 to C8 alkanes, it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and C6 to C8 alkanes, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Regarding Claim 5, Phang discloses the formulation comprising 5 to 25% surfactant based on the wax where the wax emulsion comprises 15% to 40% by weight of wax (see [0011]).  Phang also discloses an example where the wt% of surfactant in the formulation is 0.75% of the formulation since 5 total weight percent of wax emulsion is used and the wax emulsion is 15% surfactant (see [0032]). 
Regarding Claim 6, given that Urena discloses the water repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and heptane, it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and heptane, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	
Regarding Claim 8, Phang discloses a water-borne formulation (see [0010]).
Regarding Claim 13, as applied above to Claim 3, Phang and Urena suggest the formulation comprising paraffin wax, surfactant and a linear or branched C6-C8 alkane.
Regarding the preamble “consisting essentially of” since Phang discloses water repellent compositions for applying water repelling ability to plastic articles, additional components such as water present in his composition does not materially affect the basic and novel characteristics of the claimed invention.
Regarding to Claim 14, as applied above to Claim 3, Phang and Urena suggest the formulation comprising paraffin wax, surfactant and a linear or branched C6-C8 alkane.
Given that Urena discloses the water repellent wax coating that overlaps the presently claimed water shedding finish, including paraffin wax and heptane, it therefore would be obvious to one of ordinary skill in the art, to use paraffin wax and heptane, which is both disclosed by Urena and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	
Regarding the preamble “consisting essentially of” since Phang discloses water repellent compositions for applying water repelling ability to plastic articles, additional components such as water present in his composition does not materially affect the basic and novel characteristics of the claimed invention.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Phang and Urena, as applied to Claim 1, 3 or 13 and in further view of Tarr et al (US 5,221,329).
As applied to Claim 3, Phang and Urena disclose a water repellent formulation for plastics comprising an admixture or homogeneous solution of paraffin wax and a linear or branched C6 to C8 alkane and a surfactant.  
	As applied to Claim 3, Phang and Urena disclose a water repellent formulation for plastics comprising an admixture or homogeneous solution of paraffin wax and a linear or branched C6 to C8 alkane and a surfactant.  
	As applied to Claim 13, Phang and Urena disclose a water repellent formulation for plastics consisting essentially of an admixture or homogeneous solution of paraffin wax and a linear or branched C6 to C8 alkane and a surfactant.  
Regarding Claim 4, Phang does not specifically disclose the surfactant selected from the group consisting of a quaternary ammonium compound a polysorbate, polyoxyethylene cetyl ethers, sodium dodecyl sulfate, copolymers having both a hydrophilic group and either an aromatic lipophilic or hydrophilic group incorporated therewith, and mixtures thereof.
	Tarr discloses a composition for repelling water from a transparent solid comprising:  a silico-titanium copolymer as hydrophobic active agent, a cationic, surface-active quaternary ammonium compound (i.e. a cationic surfactant), and a solvent chosen from hexane, toluene, and halogen hydrocarbons, and a spreading agent.  Tarr discloses that the coating repels rain from transparent solid with good optical clarity, close refractive index, good mobile qualities, good low temperature qualities, non-toxicity, and non-flammability.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the water repellent formulation as disclosed by Phang and Urena where the surfactant is a quaternary ammonium compound as disclosed by Tarr in order to improve the spreading of the paraffin wax and because it is used in a similar formulation with good optical clarity, close refractive index, good mobile qualities, good low temperature qualities, non-toxicity and non-flammability.
Regarding Claim 15, Phang further discloses the coating used for transparent viewing articles such as shields or windows (see [0002]).  Phang suggest that his composition fills a need for water repellent formulation to treat various plastic surfaces and produces pronounced and long lasting water beading (see [0004] and [0005]).  Urena further discloses that his coating is a coating that is easy to manufacture and apply and is effective (see Col 2, Ln 7-9).
Phang and Urena do not specifically disclose a transparency of the type used for aerospace and/or airplane vision.
Tarr discloses a transparent solid including aircraft windshields having applied a water repellent to the windshield (see Col 1, Ln 5-22).
Tarr does not specifically disclose the transparent solid having applied an admixture or homogeneous solution of paraffin wax, linear or branched C6-C8 alkane, and surfactant.
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the transparency with a hydrophobic rain repelling thin film as disclosed by Tarr where the coating consists of paraffin wax, linear or branched C6 to C8 alkane and surfactant, as disclosed by Phang and Urena, since the paraffin wax–based coating produces pronounced and long lasting water beading.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pokroy et al (US 2015/0322272) discloses a composition for generating hydrophobic surfaces, the composition comprising a hydrocarbon wax which includes paraffin wax in a mixture or solution with a solvent for spray coating selected from a group including hexane, heptane and octane (see [0124], [0139], [0172 to 0175]).
Bartlett (US 2,906,640) discloses a coating composition comprising:  a hydrocarbon wax and a 6 to 8 carbon atom alkane (see Claim 1).  Bartlett further discloses paraffin wax as a hydrocarbon wax ingredient which obtains satisfactory results (see Col 3, Ln 68 to Col 4, Ln 1).  
Fain et al (US 3,433,750) discloses a water-repellent composition for surfaces of transparent solids including aircraft windshields during rain (see Col 1, Ln 13-27).  Fain discloses the composition comprising a cationic, surface-active quaternary ammonium compound and a silico-titanium copolymer (see Col 36-39).  Fain discloses that addition of cationic surface-active quaternary ammonium salts (i.e. surfactant) improves the spread of the copolymer over the wet surface to be coated and eliminates heavy deposits of the copolymer (see Col 4, Ln 34-38).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        6/11/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732